 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORMAN JOHN CRAIG,                                   No. 2:18-cv-2612 JAM KJN P
12                          Petitioner,
13               v.                                        ORDER
14    COUNTY OF EL DORADO,
15                          Respondent.
16

17              On June 17, 2019, petitioner filed a letter explaining why his opposition to the motion to

18   dismiss was filed late. Good cause appearing, petitioner is granted an extension of time, nunc pro

19   tunc, and his opposition is deemed timely-filed. Respondent is granted seven days from the date

20   of this order in which to file a reply. Accordingly, IT IS HEREBY ORDERED that:

21              1. Petitioner is granted an extension of time, nunc pro tunc, to oppose respondent’s

22   motion to dismiss;

23              2. Petitioner’s opposition (ECF No. 35) is deemed timely-filed; and

24              3. Respondent’s reply, if any, shall be filed within seven days from the date of this order.

25   Dated: June 20, 2019

26
27
     /crai2612.eot.npt
28
